Title: To Alexander Hamilton from William Seton, 21 November 1791
From: Seton, William
To: Hamilton, Alexander



[New York] 21 Novr 1791
Dear sir,

It is with reluctance I intrude upon your time, but I feel so interested in what has lately passed at Phia. that I cannot refrain indulging myself with some conversation with you on the subject. No doubt you was informd that our Directors immediately after the Directors at Pa. of the Bank of the U. S. were known, wrote a Letter stating their reasons for reserving the 300 Shares of Stock & making a tender of them to that Institution. It appears to me that some how or other, this Letter was prevented from having its proper effect—for we find Committees were appointed who reported in favour of Branches, but took no notice of the offer or of the State Banks. Last Thursday only our President recd an answer to the Letter, saying that the Directors there had resolved that it was inexpedient for the Bank of the US. to commit any part of its Capital in the State Banks, & politely declined our offer. This with the report of the Committee seems to establish the point, that there will be a branch here independent of this Institution—from which every one inferrs its consequent annihilation & our Stock after having rose to upwards of 50 is fallen to less than 18 ⅌ Cent. I cannot bring myself to think it would be either for the general Interest of the public or for the particular interest of the B of the US. that this Institution should clash with their operations, when it is evident that by a juncture we could so essentially aid the Public, to the benefit of both Institutions—⟨however⟩ it is to be feared that a ⟨imputation⟩ or a wish on their part to destroy us, would revive State Politicks to the prejudice of the General Government & give a handle to party, surely some mode may yet be found out to avert the evil. From the great support the Institution has recd from you I trust you will think the subject worthy your attention & if the mode already pointed out is insufficient, that in your wisdom you will be able to point out some other that will bring about so desirable an object as a union with the ⟨two⟩. The Situation of the Bank is at present highly flourishing, but much will depend upon your fatherly care to keep it so. Too sudden an extinction of the public money would oblige us to check our discounts as too large a proportion for the dealers to be able with ease to pay up, especially if the reception of the Impost was taken out of our hands at the same time tho both [of] them we must expect, yet I hope the mode of doing it will be pointd out by you. I hope you will excuse my intruding upon your time.
There are 3 Dividends & the Surplus due to you in Bank, in all amtg to 291 Dolls. Will [you] be so good as to authorize me to sign the Books for you that they may be carried to the credit of your private Account.
I have the honor to be with the highest respect   Dear sir   Your Obliged Obed Hue Ser
